Title: From George Washington to Robert Howe, 29 January 1781
From: Washington, George
To: Howe, Robert


                        
                            Dear Sir,
                            Head Quarters New Windsor Jany 29th 81
                        
                        I have received your letter of this day with the papers accompanying it. For fear of a revival of the
                            discontents in the Jersey line, I think it advisable there should remain near them other troops on whose fidelity we can
                            more perfectly rely—on this account I approve the detention of the New Hampshire detachment and the Artillery ’till we
                            hear something more of the movements on Staten Island. Perhaps on receiving intelligence of what has happened in the
                            Jersey line, General Robinson may desist from his supposed intention—To march the Jersey troops alone to Morris Town might
                            only be a temptation the more and to harass other troops with that march in the present state of things would in my
                            opinion be inexpedient on more accounts than one.
                        If the Massachusettes detachment is pretty commodiously situated—it may remain where it is ’till we receive
                            further intelligence; if not, let it return to West Point—in this case you will yourself also return.
                        Signify, if you please to Col. Barber my approbation of his keeping the New Hampshire detachment and the
                            artillery ’till further orders. I am with great regard Dr Sir Yr Most Obedt Ser.
                        
                            G.W.
                        
                    